                                                           1   FISHER & PHILLIPS LLP
                                                               LISA A. MCCLANE, ESQ.
                                                           2   Nevada Bar No.10139
                                                               300 South Fourth Street
                                                           3
                                                               Suite 1500
                                                           4   Las Vegas, NV 89101
                                                               Telephone: (702) 252-3131
                                                           5   Facsimile: (702) 252-7411
                                                               E-Mail Address: lmcclane@fisherphillips.com
                                                           6   Attorneys for Defendant
                                                           7
                                                                                        UNITED STATES DISTRICT COURT
                                                           8
                                                                                              DISTRICT OF NEVADA
                                                           9

                                                          10   TONYA HALE,                        )              Case No.: 2:19-cv-00780-JCM-VCF
                                                                                                  )
                                                          11              Plaintiff,              )
                                                                                                  )               STIPULATION AND ORDER TO
FISHER & PHILLIPS LLP




                                                          12          vs.                         )              EXTEND TIME FOR DEFENDANT
                        300 S Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                                                                  )              TO FILE ITS REPLY IN SUPPORT
                                                          13
                                                               THE COSMPOPLITAN OF LAS            )              OF ITS MOTION FOR SUMMARY
                                                          14   VEGAS; NV PROPERTY 1, LLC dba      )                        JUDGMENT
                                                               THE COSMOPOLITAN OF LAS            )                       (First Request)
                                                          15   VEGAS, a Nevada Limited Liability  )
                                                               Company; RICHARD SHERMAN, an       )
                                                          16   individual,                        )
                                                                                                  )
                                                          17
                                                                          Defendants.             )
                                                          18   __________________________________ )
                                                               _
                                                          19
                                                                       IT IS HEREBY STIPULATED AND AGREED by and between the parties'
                                                          20
                                                               respective counsels of record pursuant to LR 6-1 and LR 6-2 that Defendant’s Reply in
                                                          21
                                                               Support of its Motion for Summary Judgment (“Reply”), which is currently due on July12,
                                                          22
                                                               2021, will be continued to July 28, 2021. This is the first request to continue the due date
                                                          23
                                                               for Defendant’s Reply.
                                                          24
                                                                       Said continuance is being requested in order to provide Defendant adequate time to
                                                          25
                                                               respond to Plaintiff’s Response to Defendant’s Motion for Summary Judgment (ECF No.
                                                          26
                                                               64). Undersigned counsel is court appointed pro bono counsel with the Children’s Attorney
                                                          27
                                                               Project for children in foster care. One of her clients who is a ward of the State of Nevada
                                                          28
                                                                                                           -1-
                                                               FP 40983262.1
                                                           1   is currently experiencing critical health and placement issues and has been admitted to the

                                                           2   hospital multiple times in recent weeks for acute treatment. As counsel for the minor child,

                                                           3   the undersigned has to attend multiple meetings with medical providers, therapists, and

                                                           4   caseworkers and is in the process of preparing for an evidentiary hearing which is scheduled

                                                           5   for July 8, 2021 in family court.       These life and death matters have taken priority.

                                                           6   Accordingly, the undersigned respectfully requests an extension up to and including July

                                                           7   28, 2021 to prepare a reply in support of Defendant’s Motion for Summary Judgment.

                                                           8           Plaintiff does not object to the requested extension. The parties assure the Court this

                                                           9   request is not being made for the purpose of delay.

                                                          10           Dated this 7th day of July, 2021.
                                                          11
                                                               LAW OFFICES OF MICHAEL P. BALABAN                       FISHER & PHILLIPS LLP
FISHER & PHILLIPS LLP




                                                          12
                        300 S Fourth Street, Suite 1500
                          Las Vegas, Nevada 89101




                                                          13   /s/ Michael P. Balaban, Esq.                            /s/ Lisa A. McClane, Esq.
                                                          14   Michael P. Balaban, Esq.                                Lisa A. McClane, Esq.
                                                               10726 Del Rudini Street                                 300 South Fourth Street, Suite 1500
                                                          15   Las Vegas, NV 89141                                     Las Vegas, NV 89101
                                                               Attorney for Plaintiff                                  Attorney for Defendant
                                                          16
                                                                                                         ORDER
                                                          17
                                                                       IT IS SO ORDERED.
                                                          18

                                                          19
                                                                                                               UNITED STATES DISTRICT JUDGE
                                                          20                                                    July 9, 2021
                                                          21                                                   DATED
                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28
                                                                                                            -2-
                                                               FP 40983262.1
